     Case: 1:21-cv-00520 Document #: 53 Filed: 05/21/21 Page 1 of 2 PageID #:4668




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

HAN-A TOOLS CO., LTD.,

      Plaintiff,                                           Civil Action No.: 1:21-cv-00520

v.                                                         Judge Charles P. Kocoras

THE PARTNERSHIPS AND UNINCORPORATED                        Magistrate Judge Sunil R. Harjani
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

      Defendants.




                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

               NO.                                DEFENDANT
                   522                        Co-ol Car Boutique Store


DATED: May 21, 2021                                 Respectfully submitted,

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt (Bar No. 6207971)
                                                    Keith Vogt, Ltd.
                                                    111 West Jackson Boulevard, Suite 1700
                                                    Chicago, Illinois 60604
                                                    Telephone: 312-675-6079
                                                    E-mail: keith@vogtip.com

                                                    ATTORNEY FOR PLAINTIFF
    Case: 1:21-cv-00520 Document #: 53 Filed: 05/21/21 Page 2 of 2 PageID #:4669




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on May 21, 2021 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered attorneys
of record.

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt
